Citation Nr: 0919554	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus, type II.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the RO that 
granted entitlement to service connection for diabetes 
mellitus type II, evaluated as 20 percent disabling, and 
denied the Veteran's application to reopen a claim of 
entitlement to service connection for hepatitis.   The 
Veteran filed a timely appeal of these determinations to the 
Board.  

The issues of entitlement to a higher initial evaluation for 
diabetes mellitus, and entitlement to service connection for 
hepatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1975 decision, the RO denied the Veteran's 
claim of service connection for hepatitis; the same month the 
Veteran was notified of this decision and apprised of his 
appellate rights; the Veteran appealed and a statement of the 
case was issued in April 1975; the Veteran did not file a 
substantive appeal with respect to this decision.  

2.  The evidence added to the record since the March 1975 RO 
decision is not cumulative or redundant, and when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.  





CONCLUSION OF LAW

Subsequent to the final March 1975 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for hepatitis.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
Veteran, further discussion of VCAA is not required at this 
point.  

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after March 1975 
consists of medical treatment records and statements 
submitted by the Veteran in support of the claim.  Of 
particular significance are medical records indicating that 
the Veteran has been diagnosed as hepatitis B and hepatitis C 
positive.  In this regard, the Board notes that the claim was 
originally denied in March 1975 because the RO found that the 
Veteran did not carry a diagnosis of hepatitis.  
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the March 1975 RO decision and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim and raises a 
reasonable possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the claim of service connection for 
hepatitis is reopened..  


ORDER

New and material evidence has been presented and the claim 
for service connection for hepatitis is reopened; the appeal 
to this extent only is allowed, subject to further action as 
discussed hereinbelow.  
REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.  

In the April 2009 Informal Hearing Presentation, the Veteran, 
through his representative, indicated that his service-
connected diabetes mellitus is worse than it was at the time 
of his most recent VA examination in July 2006.  Because the 
Veteran has alleged that his condition has worsened, the 
Board concludes that this matter must be remanded for the 
Veteran to undergo a contemporaneous and thorough VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's hepatitis claim, the Board 
notes that the Veteran, as far back as 1975, indicated that 
he had viral hepatitis three years prior to 1975 due to 
intravenous heroin use.  The RO denied service connection 
based on no diagnosis of hepatitis.  Since that time the 
Veteran has been found to be hepatitis B and hepatitis C 
positive.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to determine whether the Veteran has a current 
hepatitis disability and, if so, whether such disability had 
its onset in service or is the result of his active service.  
Pursuant to VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the Veteran VA examinations, the Board 
notes that any outstanding medical records relevant to the 
Veteran's claims should be associated with his claims file.  
Here, the Board notes that the Veteran has been treated at 
the Providence VA Medical Center.  The RO should therefore 
update the Veteran's file with any records from this facility 
dated since October 2006.  The Veteran should also be 
afforded an opportunity to submit any additional records that 
may be relevant to his claims.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In the present appeal, the Veteran was provided with 
information regarding his claims, including what type of 
information and evidence was needed to substantiate his 
claims and notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was not, however, given notice of 
the possible risk factors that may lead to hepatitis C 
infection.  Upon remand, the RO should notify the Veteran of 
these factors.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice of 
the risk factors for developing hepatitis 
C infection.  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him for his 
diabetes mellitus and hepatitis since 
service.  This should include treatment 
records from the Providence VA Medical 
Center dated since October 2006.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination to determine 
the extent and severity of the Veteran's 
service-connected diabetes mellitus, type 
II.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should identify and express an opinion as 
to whether the Veteran's diabetes 
mellitus: 

(i)	is manageable by restricted diet 
only; 
(ii)	requires insulin and restricted 
diet, or oral hypoglycemic agent and 
restricted diet; 
(iii)	requires insulin, a restricted diet, 
and regulation of activities; 
(iv)	requires insulin, a restricted diet, 
and regulation of activities, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if 
separately evaluated; and/or
(v)	 requires more than one daily 
injection of insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength or complications that would 
be compensable if separately 
evaluated.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule a VA 
examination in order to determine the 
nature and etiology of any hepatitis 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner review the evidence in the 
claims folder, including a complete copy 
of this REMAND and any information from 
the Veteran pertaining to his risk 
factors for developing Hepatitis, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hepatitis disability found to be present, 
and the examiner should specifically 
state the current diagnosis.  The 
examiner should offer an opinion to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any currently diagnosed 
hepatitis had its onset in service or 
within one year of the Veteran's 
discharge from service in September 1971 
or is otherwise related to his military 
service including the hepatitis for which 
he was treated in service.  The examiner 
set forth a complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

5.  After completion of the foregoing, 
the RO should readjudicate the claims.  
If any determination remains adverse, the 
Veteran and his representative, must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


